 Case 2:19-cv-00835-JES-NPM Document 1 Filed 11/20/19 Page 1 of 13 PageID 1




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA


THE HANOVER INSURANCE COMPANY,                   :
                                                 :
               Plaintiff                         :
                                                 :
               v.                                :
                                                 :
J&S PROMOTIONS, LLC; James F. Smith,             :
a/k/a Jim Smith; and Stanny R. Park,             :
                                                 :
               Defendants.                       :
                                                 :
                                                 :

                    COMPLAINT FOR DECLARATORY JUDGMENT

                                 I.     Preliminary Statement

       The Hanover Insurance Company (“Hanover”) brings this complaint for declaratory

judgment pursuant to the Declaratory Judgment Act of 1934, 28 U.S.C. §§ 2201-2202, and Fed.

R. Civ. P. 57, seeking a determination as to the rights and responsibilities of the parties under a

contract of insurance issued by Hanover to the named insured, Defendant, J&S Promotions,

LLC, Policy No. IHP D262113 00 (“Hanover Policy”), with respect to claims for bodily injury

and property damage allegedly resulting from the grounding of the insured’s motor yacht upon a

coral reef on or about December 28, 2017 (“Grounding Incident”).

       1.      No coverage is available under the Hanover Policy in connection with the

Grounding Incident because numerous conditions of the contract of insurance were violated on

the day of, and on the days immediately preceding, the Grounding Incident, including the insured

operating the yacht during overnight trips, and operating it at night, and towing a tender, all

without the captain aboard.




                                                                                  1025208\304641732.v1
 Case 2:19-cv-00835-JES-NPM Document 1 Filed 11/20/19 Page 2 of 13 PageID 2




                                         II.    The Parties

       2.      The Plaintiff, Hanover Insurance Company (“Hanover”) is a corporation

organized under the laws of the State of New Hampshire and and has a principal place of

business in Worcester, Massachusetts. Hanover is a property and casualty insurance company

authorized to transact business in the State of Florida.

       3.      The Defendant, J & S Promotions, LLC (“J&S”) is a Limited Liability Company

organized under the laws of the State of Florida, with its principal address at 602 Applewood

Avenue, Altamonte Springs, Florida. The Sole Member and Registered Agent of J&S is the

Defendant James F. Smith.        The Florida Secretary of State identifies the address of the

Registered Agent as 14700 Duke Hwy, Alva, Florida 33920. J&S is the named insured under the

Hanover Policy.

       4.      The Defendant, James F. Smith (“Smith”) is a resident of the State of Florida. Mr.

Smith resides at 602 Applewood Avenue, Altamonte Springs, Florida. Smith is an insured under

the Hanover Policy. Claims for bodily injury and property damage arising from the Grounding

Incident have been asserted against Smith, for which Smith seeks insurance coverage.

       5.      The Defendant, Stanny R. Park (“Park”) is a resident of the State of Florida. Ms.

Park resides at 3265 Hidden Lake Drive, Winter Garden, Florida 34787. Ms. Park has made a

claim or demand for damages against Smith, alleging bodily injuries arising from the Grounding

Incident. She is named herein as an interested party to be bound by the judgment.

                                  III.    Jurisdiction and Venue

       6.      This is an action for declaratory relief pursuant to 28 U.S.C. Section 2201 and is

brought within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure governing

admiralty and maritime claims.



                                                  2
                                                                                1025208\304641732.v1
 Case 2:19-cv-00835-JES-NPM Document 1 Filed 11/20/19 Page 3 of 13 PageID 3




       7.      This Court has original admiralty or maritime subject matter jurisdiction,

exclusive of the courts of the States, pursuant to 28 U.S. Code § 1333 and Article 3, Section 2 of

the United States Constitution, because this matter concerns a contract of marine insurance on a

vessel. Wilburn Boat Co. v. Fireman's Fund Ins. Co., 348 U.S. 310, 313-14, 75 S. Ct. 368, 370

(1955), citing The New England Marine Insurance Co. v. Dunham, 78 U.S. (11 Wall.) 1, 31, 20

L. Ed. 90 (1871).

       8.      This Court also has jurisdiction pursuant to 28 U.S.C. Section 1332(a)(1), based

upon the diversity of the citizenship and the parties and the provisions of the Federal Declaratory

Judgment Act to declare the rights and obligations of the parties under certain policies of

insurance.   Plaintiff and defendants are residents of different states and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

       9.      Venue is proper in this district in accordance with 28 U.S.C. § 1391(b)(2) because

the insured boat at issue was ported, and a substantial part of the events giving rise to this suit

occurred, in Fort Myers, Lee County, Florida.

                                          IV.        Facts

       10.     Hanover issued a Hanover Yacht Policy, Policy No. IHP D262113 00 (“Hanover

Policy”), with a period of May 5, 2017 to May 5, 2018. A true and accurate copy of the Hanover

Policy is attached hereto as Exhibit A.

       11.     The Hanover Policy includes two coverage parts. Section I provides first-party

property insurance. Section II provides liability insurance. See Ex. A, Sections I and II.

       12.     The Hanover Policy applies to a 78-foot long, 2010 Marlow 78 Explorer motor

yacht named “Quality Time” (“Insured Yacht”).




                                                 3
                                                                                  1025208\304641732.v1
 Case 2:19-cv-00835-JES-NPM Document 1 Filed 11/20/19 Page 4 of 13 PageID 4




       13.      The Named Insured on the Hanover Policy is Defendant, J&S.                           See Ex. A,

Definition 1, and Declarations Page. In addition, Defendant, Smith, the Sole Member of J&S,

qualifies as an Insured with respect to the liability insurance provided in Section II, because

when the Grounding Incident occurred, he was operating the Insured Yacht with the permission

of J&S. See Ex. A, Def. 6.

       14.      The Hanover Policy contains the following insuring agreements, which are

subject to all of the other terms, conditions and exclusions therein:

       COVERAGE A - PROTECTION & INDEMNITY

       WHAT IS COVERED

       We will pay damages caused by an occurrence to which this coverage applies and for which the
       insured shall become legally obligated to pay, arising out of the ownership, maintenance or use of
       the insured yacht and which results in bodily injury, property damage, or pollution.

       We will settle or defend, as we consider appropriate, any claim or suit for bodily injury, property
       damage or pollution covered by this policy, and pay any necessary court costs. The choice of
       defense counsel is our exclusive right. The cost of defense is in addition to the limit of liability
       under SECTION II-COVERAGE A- PROTECTION & INDEMNITY, as shown on the
       Declarations Page.

       Our duty to defend ends when we have paid the applicable limit of liability in the payment of
       judgments or settlements under SECTION 11--COVERAGE A- PROTECTION & INDEMNITY,
       as shown on the Declarations Page.

See Ex. A, Section II, Coverage A.
       COVERAGE B - MEDICAL PAYMENTS

       WHAT IS COVERED

       We will pay the necessary medical expenses resulting from a bodily injury to you or others from
       an occurrence which occurs while in, upon, boarding, or dis-embarking the insured yacht. To be
       covered, these expenses must be incurred within three years from the date of the occurrence. If
       there are any other medical benefits available to the injured person, this coverage will be excess
       over such other insurance. Medical expenses, as used here means reasonable charges for first aid,
       ambulance, medical and hospital services, prescription drugs and repatriation. Medical expenses
       also include reasonable charges for professional nursing and rehabilitation services, prosthetic
       device expenses and funeral costs.

       Medical expenses do not include rest cures, treatment for abuse of or addiction to drugs or alcohol,
       or in-patient psychiatric care.

       Expenses for cosmetic or plastic surgery and any dental or optical treatments or care are excluded,
       unless necessitated by a bodily injury.



                                                        4
                                                                                                1025208\304641732.v1
 Case 2:19-cv-00835-JES-NPM Document 1 Filed 11/20/19 Page 5 of 13 PageID 5




See Ex. A, Section II, Coverage B.

       15.      The Hanover Policy contains the following provision (“Captain Warranty”):

       GENERAL CONDITIONS AND EXCLUSIONS APPLICABLE TO ALL COVERAGES

       CAPTAIN WARRANTY
       You warrant that the captain;

       1. will be employed by you on a full time basis and shall work solely on the insured yacht;

       2. shall be in command of the insured yacht at all times when it is underway; and

       3. may not, under any circumstances, have other employment as a captain for any other yacht or
          watercraft.

       If any condition of this warranty is not fully complied with, the coverages provided by this policy
       are null and void.

See Ex. A, General Conditions and Exclusions.

       16.      The Hanover Policy defines “Captain” as “the person approved by us and

employed as the full time captain of the insured yacht.”                     See Ex. A, Definitions.           The

Declarations identify the approved Captain as “Shane Wrey.” See Ex. A, Declarations Page.

       17.      The Hanover Policy also contains the following endorsement, which is part of the

policy and supersedes any conflicting provisions in the policy:

                                  GENERAL CHANGE ENDORSEMENT

       Effective 05/05/2017 it is hereby agreed that:

       PERMISSION IS GRANTED FOR OCCASIONAL OWNER OPERATION UNDER
       THE FOLLOWING CONDITIONS;

       OWNER MAY OPERATE THE VESSEL WITHOUT THE CAPTAIN ABOARD FOR
       DAY TRIPS ONLY

       OWNER MAY OPERATE THE VESSEL FROM SUNRISE TO SUNSET, NO
       OPERATION AT NIGHT UNLESS CAPTAIN IS ABOARD

       NO TOWING OF TENDERS UNLESS CAPTAIN IS ABOARD

       WARRANTED THREE (3) EXPERIENCED INDIVIDUALS ABOARD AT ALL
       TIMES WHILE UNDER WAY

       OWNER WILL USE CAPTAIN FOR TRIPS LONGER THAN DAY TRIPS

       ALL OTHER TERMS AND CONDITIONS REMAIN UNCHANGED


                                                        5
                                                                                                1025208\304641732.v1
 Case 2:19-cv-00835-JES-NPM Document 1 Filed 11/20/19 Page 6 of 13 PageID 6




See Ex. A, General Change Endorsement, Form No. OM442 1143 07 15.

       18.      Finally, the Hanover Policy also contains the following general conditions

regarding post-loss or post-occurrence responsibilities of the insured:

       DUTIES OF AN INSURED -WHAT TO DO IN THE EVENT OF A LOSS OR OCCURRENCE

       In case of a loss or an occurrence to which this insurance may apply or if you and any insured
       person are sued in connection with a loss or an occurrence which may be covered under this
       policy, you must:

       1. give notice to us, or your agent or broker, as soon as reasonably possible. You must give
       prompt notice by telephone or in writing. In addition, if you think that a crime has been
       committed, you must notify the police, and, if appropriate, the coast guard or other maritime
       authority;

       3. submit a signed sworn proof of loss statement to us within sixty (60) days of our request, that
       sets forth, to he best of your knowledge, the details of the loss and the records needed to verify the
       loss, the amount of the loss, and your interest in any property damaged or lost;

       4. allow us to inspect, photograph, appraise and conduct tests on the insured yacht or any insured
       property before the commencement of repairs and/or before property is discarded;

       6. assume no obligation, admit no liability and incur no expense for which you or the Company
       may be liable without our written permission, other than reasonable expenses to protect the
       property from further damage or provide first aid in the event of a bodily injury;

See Ex. A, General Conditions and Exclusions Applicable to All Coverages.

       19.      On December 29, 2017, Smith, his wife and five other persons boarded the

Insured Yacht in Fort Meyers, Florida, intending to travel to Dry Tortugas National Park, stay

there overnight, and then travel approximately 70 miles east to Key West and stay there for a

couple of days before returning to Fort Meyers (“Fort Meyers – Dry Tortugas – Key West

Excursion”). Shane Wrey was never on board the Insured Yacht any time during the Fort Meyers

– Dry Tortugas – Key West Excursion.

       20.      Smith piloted the boat upon their daytime departure from Fort Meyers. Although

the original plan was to arrive in port at Dry Tortugas in daylight, by mid-afternoon Smith

realized that it was going to get dark before they would arrive in Dry Tortugas, and he decided to

continue, at a slow speed overnight, so as to arrive the next morning. During this nighttime



                                                         6
                                                                                                  1025208\304641732.v1
 Case 2:19-cv-00835-JES-NPM Document 1 Filed 11/20/19 Page 7 of 13 PageID 7




journey, the boat was operated by Smith, his wife, and two other passengers, with each person

taking two-hour shifts at the helm overnight, and was towing a dinghy. None of the individuals

operating the Insured Yacht during this time held the position of Captain, as defined and

identified in the Hanover Policy.

       21.     In fact, there was no Captain, as that term is used in the Hanover Policy, on board

the Insured Yacht at any time during the Fort Meyers – Dry Tortugas – Key West Excursion.

       22.     On December 30, 2017, the second day of the Fort Meyers – Dry Tortugas – Key

West Excursion, and while Smith was operating the Insured Yacht, it ran aground on a coral reef

while approaching the channel into the Dry Tortugas National Park.

       23.     Hanover first received notice of this occurrence by an email from the agent,

Lucantha Marine Insurance, LLC, attaching an April 23, 2018 letter from attorney Richard

Rusack advising of his representation of Ms. Stanny Park, who alleges to have sustained injuries

on or about December 30, 2017 while a passenger on the Insured Yacht. A true and correct copy

of the April 23, 2018 letter is attached hereto as Exhibit B. Through her attorney, Ms. Park has

demanded substantial sums of money from Smith, payable as damages for her alleged injuries.

       24.     In addition to the claim asserted by Ms. Park, the U.S. Department of the Interior /

National Park Service (“NPS”) has asserted a claim for alleged damage to the coral reef. A June

14, 2018 letter to James Smith from the NPS asserts that NPS has determined that the incident

“resulted in injuries to park resources including coral reef habitat” and that Smith and the Insured

Yacht “may be held liable . . . for response costs and damages relating to this incident.” A true

and correct copy of the NPS’ June 14, 2018 letter is attached hereto as Exhibit C. The NPS has

demanded substantial sums of money as damages.




                                                 7
                                                                                   1025208\304641732.v1
 Case 2:19-cv-00835-JES-NPM Document 1 Filed 11/20/19 Page 8 of 13 PageID 8




        25.     In addition, on information and belief, the Grounding Incident caused physical

damage to the Insured Yacht. However, no claim was made and no proof of loss was submitted

to Hanover for this damage.

                                            COUNT I
                        (Declaration as to Coverage –No Full Time Captain)

        26.     Hanover repeats and incorporates the allegations contained in Paragraph Nos. 1-

25 as if fully set forth herein.

        27.     The Captain Warranty quoted above in Paragraph 15 is a condition precedent.

        28.     Because the condition of the Captain Warranty that a captain shall be employed

on a full time basis to work solely on the Insured Yacht was not complied with, the coverages of

the Hanover Policy are null and void.

        29.     Smith and J&S violated the Captain Warranty by failing to employ a captain on a

full time basis to work solely on the Insured Yacht. The failure to employ a captain on a full time

basis to work solely on the Insured Yacht increased the risk of loss in connection with the

operation of the Insured Yacht.

        30.     An actual, present and justiciable controversy exists regarding the issues in this

Count I, affecting the rights and obligations of the parties under the Hanover Policy.

                                           COUNT II
                       (Declaration as to Coverage –No Captain in Command
                                     When Yacht is Underway)

        31.     Hanover repeats and incorporates the allegations contained in Paragraph Nos. 1-

30 as if fully set forth herein.




                                                 8
                                                                                   1025208\304641732.v1
 Case 2:19-cv-00835-JES-NPM Document 1 Filed 11/20/19 Page 9 of 13 PageID 9




        32.     The Captain Warranty quoted above in Paragraph 15 is a condition precedent. In

addition, the General Change Endorsement quoted above in Paragraph 17 is a condition

precedent to coverage.

        33.     The Captain Warranty quoted above in Paragraph 15 provided that the captain

shall be in command of the Insured Yacht at all times when it is underway. However, this

provision was superseded or modified by the General Change Endorsement quoted above in

Paragraph 17 which provides a limited exception to the Captain Warranty by permitting the

owner of the Insured Yacht to operate it without the captain aboard “for day trips only.”

Moreover, the General Change Endorsement affirmatively provides that the owner will use the

captain for “trips longer than day trips.”

        34.     Because the conditions of the Captain Warranty and General Change

Endorsement were not complied with, the coverages of the Hanover Policy are null and void.

        35.     Smith and J&S violated the Captain Warranty and the General Change

Endorsement conditions by permitting persons other than Captain Shane Wrey to operate the

Insured Yacht for a multi-day, overnight trip. Taking the Insured Yacht on an overnight, multi-

day excursion while operated by individuals other than an authorized captain increased the risk

of loss in connection with the operation of the Insured Yacht.

        36.     An actual, present and justiciable controversy exists regarding the issues in this

Count II, affecting the rights and obligations of the parties under the Hanover Policy.

                                             COUNT III
                                   (Declaration as to Coverage –
                           Nighttime Operation Without Captain Aboard)

        37.     Hanover repeats and incorporates the allegations contained in Paragraph Nos. 1-

36 as if fully set forth herein.


                                                 9
                                                                                   1025208\304641732.v1
Case 2:19-cv-00835-JES-NPM Document 1 Filed 11/20/19 Page 10 of 13 PageID 10




         38.    The General Change Endorsement quoted above in Paragraph 17 prohibits

operation of the Insured Yacht at night unless the captain is aboard.          This is a condition

precedent.

         39.    Because this condition was not complied with, the coverages of the Hanover

Policy are null and void.

         40.    Smith and J&S violated the condition by operating the Insured Yacht on the night

of December 29, 2019 without Captain Shane Wrey aboard. This increased the risk of loss in

connection with the operation of the Insured Yacht.

         41.    An actual, present and justiciable controversy exists regarding the issues in this

Count III, affecting the rights and obligations of the parties under the Hanover Policy.

                                           COUNT IV
                                  (Declaration as to Coverage –
                            Towing of Tenders Without Captain Aboard)

         42.    Hanover repeats and incorporates the allegations contained in Paragraph Nos. 1-

41 as if fully set forth herein.

         43.    The General Change Endorsement quoted above in Paragraph 17 prohibits the

towing of tenders unless the captain is aboard the Insured Yacht. This is a condition precedent.

         44.    Because this condition was not complied with, the coverages of the Hanover

Policy are null and void.

         45.    Smith and J&S violated this condition by towing a tender, i.e., the dinghy

referenced above in Paragraph 20, on the night of December 29, 2019, without Captain Shane

Wrey aboard. This increased the risk of loss in connection with the operation of the Insured

Yacht.




                                                10
                                                                                   1025208\304641732.v1
Case 2:19-cv-00835-JES-NPM Document 1 Filed 11/20/19 Page 11 of 13 PageID 11




        46.     An actual, present and justiciable controversy exists regarding the issues in this

Count IV, affecting the rights and obligations of the parties under the Hanover Policy.

                                            COUNT V
                                   (Declaration as to Coverage –
                               Untimely Notice of Loss or Occurrence)

        47.     Hanover repeats and incorporates the allegations contained in Paragraph Nos. 1-

46 as if fully set forth herein.

        48.     The Hanover Policy requires the insured to give prompt notice of loss or

occurrence to Hanover or to the insured’s agent or broker “as soon as reasonably possible,” as

more fully set forth Paragraph 18. Such notice is a condition precedent. Because this condition

was not complied with, the coverages of the Hanover Policy are null and void.

        49.     Smith and J&S violated this condition by failing without excuse to give notice of

the loss and occurrence until more than four months after the Grounding Incident. This violation

prejudiced Hanover.

        50.     An actual, present and justiciable controversy exists regarding the issues in this

Count V, affecting the rights and obligations of the parties under the Hanover Policy.

                                            COUNT VI
                                    (Declaration as to Coverage –
                    First Party Property Coverage for Damage to Insured Yacht)

        51.     Hanover repeats and incorporates the allegations contained in Paragraph Nos. 1-

50 as if fully set forth herein.

        52.     The provisions of the Hanover Policy regarding the post-loss or post-occurrence

responsibilities of the insured, quoted above in Paragraph 19, are conditions precedent. These

conditions require the insured to give prompt notice of losses, submit a proof of loss statement,




                                                11
                                                                                  1025208\304641732.v1
Case 2:19-cv-00835-JES-NPM Document 1 Filed 11/20/19 Page 12 of 13 PageID 12




permit Hanover to inspect the damaged property and to not incur any expense without Hanover’s

prior approval.

       53.        Because these conditions were not complied with, the first party property

coverages of Section I of the Hanover Policy are null and void.

       54.        Smith and J&S violated this condition by failing without excuse to report the loss

until more than four months after the Grounding Incident, failing without excuse to submit a

signed sworn proof of loss statement, depriving Hanover of any opportunity to inspect the

damage prior to the insured having the damage repaired, and by incurring repair expenses

without first obtaining Hanover’s approval. These violations prejudiced Hanover.

       55.        An actual, present and justiciable controversy may exist regarding the issues in

this Count VI, affecting the rights and obligations of the parties under the Hanover Policy.

       WHEREFORE, Hanover requests a judgment:

       1.         That there is no coverage under the Hanover Policy for any loss, liability,

damages, bodily injury, property damage or injury or damage of any type in connection with the

Grounding Incident.

       2.         Providing to Hanover all other relief as justice may require.



Dated: November 20, 2019




                                                   12
                                                                                   1025208\304641732.v1
Case 2:19-cv-00835-JES-NPM Document 1 Filed 11/20/19 Page 13 of 13 PageID 13




                                   Respectfully submitted,


                                   s/Rory Eric Jurman
                                   Rory Eric Jurman
                                   Fla. Bar No. 194646
                                   Email: rjurman@hinshawlaw.com

                                   HINSHAW & CULBERTSON LLP
                                   One East Broward Boulevard, Suite 1010
                                   Ft. Lauderdale, FL 33301
                                   Telephone: (954) 467-7900
                                   Facsimile: (954) 467-1024

                                   Attorneys for Plaintiff




                                     13
                                                                    1025208\304641732.v1
